Bijtjb, J.
Plaintiff was injured by falling down a flight of dark stairs leading from the ground floor hallway to the cellar of a tenement house. The cause of action is based on the negligence of the defendant in failing to comply with section 74 of the Tenement House Law. That section prescribes that where a public hall in such a house is not light enough in the daytime to permit a person to read therein without the aid of artificial light, certain alternative arrangements may be made by the owner in the' way of displacing wooden doors of partitions with glass. The section concludes with the requirement that there must be artificial light if the tenement house department so requires, but that concluding sentence is not involved in the present case.
The respondent concedes what the appellant claims, namely that there was more than sufficient glass area in the hall way to comply with the express terms of the statute, but insists that the true meaning of the section is that in any event the owner must maintain the hallway in such a condition that a person can read therein in the daytime without the aid of artificial light. In this construction I cannot agree.
The motion of the defendant, therefore, for a dismissal of the complaint on the ground that no violation of the section was proven, which motion was.made at the close of plaintiff’s case and renewed at the close of the entire case, should have been granted.
Judgment reversed and a new trial granted, with costs to appellant to abide the event.
Seabttby, J., concurs.